Citation Nr: 1147339	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  08-29 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a lumbar strain.  

2.  Entitlement to a rating in excess of 20 percent for residuals of right knee meniscal tear from April 12, 2006 to February 1, 2008, and in excess of 10 percent after February 1, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The procedural background of this claim is complex.  A June 1971 rating decision granted the Veteran service connection for lumbar strain and residuals of an injury to the right knee, with 0 percent ratings, effective August 25, 1970.  In April 2006 the Veteran filed a claim for increased ratings for his lumbar strain and right knee disabilities.  The July 2006 rating decision on appeal granted the Veteran a 20 percent rating for his lumbar strain disability and a 20 percent rating for his right knee meniscal tear, both effective April 12, 2006.  The Veteran filed a timely notice of disagreement (NOD) regarding these ratings, and on June 4, 2007, the RO issued a statement of case (SOC) denying increased ratings for the Veteran's lumbar spine and right knee disabilities.  

On June 11, 2007, the RO issued a rating decision proposing to reduce the Veteran's 20 percent ratings for his lumbar strain disability and residuals of right knee meniscal tear to 0 percent.  A November 13, 2007 rating decision implemented the reduction of the Veteran's ratings for his lumbar strain disability and residuals of right knee meniscal tear by assigning 0 percent rating s for both disabilities effective February 1, 2008.  In December 2007, the Veteran filed a NOD regarding the reduction of his disabilities, and in September 2008 the RO issued an SOC upholding the reductions.  The Veteran filed a timely Form 9 substantive appeal regarding the September 2008 SOC in October 2008.  

Thereafter, in an April 2009 rating decision the RO increased the Veteran's rating for his lumbar strain to 20 percent disabling, effective February 1, 2008, and increased his rating for residuals of right knee meniscal tear to 10 percent disabling, effective February 1, 2008.  The Veteran expressed his continued disagreement with his ratings in a July 2009 NOD.  The RO then issued an SSOC in May 2011 denying higher ratings for both.   

In various substantive appeals to the Board, the Veteran requested a Board hearing; However, in June 2011 the Veteran withdrew his request for a hearing.  

The issue of entitlement to a rating in excess of 20 percent for a lumbar strain is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From April 12, 2006 to February 1, 2008, the Veteran's residuals of right knee meniscal tear cannot be assigned a separate compensable rating for reduced motion due to pain without pyramiding.  He did not manifest ankylosis, severe subluxation or lateral instability, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion, symptomatic removal of semilunar cartilage, genu recurvatum, a compensable degree of limitation of motion, or impairment of the tibia and fibula.  Nor does his right knee disability individually involve two or more major or minor joints.

2.  After February 1, 2008, the Veteran's residuals of right knee meniscal tear manifests degenerative arthritis and limited motion due to pain, but does not manifest ankylosis, any subluxation or lateral instability, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion, symptomatic removal of semilunar cartilage, genu recurvatum, a compensable degree of limitation of motion, or impairment of the tibia and fibula.  Nor does his right knee disability individually involve two or more major or minor joints.





CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 percent for residuals of right knee meniscal tear from April 12, 2006 to February 1, 2008, and in excess of 10 percent after February 1, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1 , 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5256, 5257, 5258, 5260, 5261, 5262, and 5263 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2010).  A May 2006 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records (STRs) and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A , 38 C.F.R. § 3.159.  The Veteran has not indicated he has received treatment from any private clinicians.  VA examinations were conducted to assess the current severity of the Veteran's service-connected disability.  The Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

The Veteran seeks a rating in excess of 20 percent for residuals of right knee meniscal tear from April 12, 2006 to February 1, 2008, and in excess of 10 percent after February 1, 2008.  He claims that he cannot walk any distance without getting very tired and that he will end up in a wheelchair.  

In the rating decision on appeal, the RO granted the Veteran a 20 percent evaluation, effective April 12, 2006, which is the date the Veteran's increased rating claim was received by the RO, under 38 C.F.R. § 4.71a, DC 5299-5257.  The RO then reduced, then increased the Veteran's rating for his right knee.  In an April 2009 rating decision the RO increased the Veteran's noncompensable rating to 10 percent, effective February 1, 2008, under 38 C.F.R. § 4.71a, DC 5299-5257.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In making the determination that an increase is potentially warranted for one period of time but not for a subsequent period, the Board is aware of the holding of Singleton v. Shinseki, 23 Vet. App. 376 (2010).  Where benefits are reduced retrospectively in the staged disability ratings context, there is no danger that a Veteran will be deprived of income that he is accustomed to using to meet day-to-day expenses.  See Id.  Accordingly, the procedural protections of 38 C.F.R. § 3.344, relative to the stabilization of disability evaluations, are inapplicable when the Board is retroactively reviewing the assigned staged ratings, as here.  See Id.  

In rating a musculoskeletal disability, functional loss due to pain is a factor.  Other factors include less movement than normal, weakened movement, excess fatigability, pain on movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The knee can be rated under Diagnostic Codes 5256-5263.  38 C.F.R. § 4.71a.  However, assigning multiple ratings for the Veteran's right knee disability based on the same symptoms or manifestations would constitute prohibited pyramiding.  38 C.F.R. § 4.14.  Lateral instability and degenerative arthritis of the knee may be rated separately under DCs 5257 and 5003.  VAOPGCPREC 23-97 (1997); but see 38 C.F.R. § 4.14 [the evaluation of the same disability under various diagnoses is to be avoided].  The Board has also considered whether separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  See VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004). 

A.  Rating in Excess of 20 percent from April 12, 2006 to February 1, 2008  

A VA examination was conducted in May 2006.  The Veteran reported that he had strong pain in his right knee since surgery in 1997.  He complained of constant daily knee pain, occasional locking, crepitation, and swelling.  The Veteran reported pain that was 10/10.  He had decreased ambulation secondary to right knee pain.  He had no episodes of dislocation or recurrent subluxation.  He worked as a post office manager and had knee pain while standing and walking around the station.  A physical examination was conducted and the Veteran's right knee had 0 degrees of extension and 122 degrees of flexion.  The examiner noted that the Veteran's right knee was painful and that pain limited the Veteran's range of motion or joint function.  His right knee had no swelling, but did have mild genu varus.  He had a mild limp of the right lower extremely.  There was no ankylosis present and he had negative anterior-posterior drawer test and valgus and varus stress test.  A diagnosis of right knee meniscal tear was given and the examiner noted that lack of endurance is the major functional impact.  There was no incoordination, but his right knee had a functional deficit of 122 to 140 degrees of flexion.  

From April 12, 2006 to February 1, 2008, the evidence of record shows that the Veteran was not diagnosed with or treated for ankylosis of the right knee, dislocated semilunar cartilage, symptomatic removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  Therefore, DCs 5256, 5258, 5259, 5262, and 5263 are not for application.  See 38 C.F.R. § 4.71a. 

Under DC 5257, the diagnostic code under which the Veteran's right knee was rated as 20 percent disabling from April 12, 2006 to February 1, 2008, recurrent subluxation or lateral instability may be rated at 10 percent, 20 percent, or 30 percent, depending on whether it is slight, moderate, or severe.  The May 2006 VA examination report noted that the Veteran had no subluxation and there was no other evidence indicating that the Veteran had instability of his right knee.  And, even if the Veteran had some lateral instability of his right knee, there was no medical evidence indicating that he had severe lateral instability or recurrent subluxation.  Therefore, under DC 5257 the Veteran's residuals of right knee meniscal tear does not warrant a rating in excess of 20 percent from April 12, 2006 to February 1, 2008.  See Id. 

Under DC 5260 when the leg has flexion limited to 45 degrees, a 10 percent rating is warranted, and flexion limited to 30 degrees warrants a 20 percent rating.  Id.  Under DC 5261 when the leg has extension limited to 10 degrees, a 10 percent rating is warranted, and extension limited to 15 degrees warrants a 20 percent rating.  Id.  The May 2006 VA examination report notes that the Veteran's right knee has extension to 0 degrees and flexion to at worst 122 degrees limited by pain.  Therefore, from April 12, 2006 to February 1, 2008, the competent medical evidence of record clearly indicates that the Veteran's right knee did not have flexion limited to 45 degrees and thus a compensable rating for his left knee disability was not warranted under DC 5260; nor was extension limited to 10 degrees, and his right knee did not warrant a compensable rating under DC 5261.  See Id. 

The RO granted the Veteran a 20 percent rating from April 12, 2006 to February 1, 2008, under 38 C.F.R. § 4.71a, DC 5299-5257, in the July 2006 rating decision based upon a finding that his right knee disability was not listed in the rating schedule and therefore it was rated under DC 5257.  The RO noted that the Veteran's right knee manifested pain and he walked with a right lower extremity limp.  

Under Diagnostic Code 5003, degenerative arthritis, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is assignable for each major joint or group of minor joints affected by limitation of motion confirmed by swelling, muscle spasm, or painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Lateral instability and degenerative arthritis of the knee may be rated separately under DCs 5257 and 5003 pursuant to VAOPGCPREC 23-97 (1997).  Because the Veteran was assigned his 20 percent rating pursuant to functional limitations, including limitation of flexion of the right knee, caused by pain rather than moderate recurrent subluxation or lateral instability, and a 10 percent rating under DC 5003 is assigned for limitation of motion due to pain, assigning a separate 10 percent rating from April 12, 2006 to February 1, 2008, would clearly result in assigning multiple ratings for the same symptoms of his right knee disability, which would constitute prohibited pyramiding under 38 C.F.R. § 4.14.  Thus, a separate 10 percent rating from April 12, 2006 to February 1, 2008, under DC 5003 is not warranted.  

B.  Rating in Excess of 10 percent after February 1, 2008  

A VA examination was conducted in February 2009.  The examiner noted a review of the Veteran's medical records.  The Veteran reported increasing pain in the right knee for the last few years.  He reported that it was constant and 8/10.  He also reported that his knee buckled and locked up on occasion, and impacted his ability to do physical activities.  The Veteran further reported that his knee gives way, has pain, weakness, and incoordination, decreased speed, daily episodes of dislocation or subluxation, weekly episodes of locking, and swelling, but that he did not have instability or stiffness.  

A physical examination was conducted and the examiner noted that the Veteran's gait was normal, his right knee had pain at rest, no clicks or snaps, no crepitation, no instability, and no patellar or meniscus abnormalities.  The Veteran's right knee had 0 to 120 degrees of flexion and extension was to 0 degrees.  The examiner noted that there was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of the range of motion.  There was no joint ankylosis.  Medical imaging of the Veteran's right knee was conducted and he was given a diagnosis of degenerative joint disease (DJD) of the right knee.  The examiner also noted that the Veteran retired in 2008 because he was retirement eligible.   

After February 1, 2008, the evidence of record shows that the Veteran has not been diagnosed with, nor is there any medical evidence of record indicating, ankylosis of the right knee, dislocated semilunar cartilage, symptomatic removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  Therefore, DCs 5256, 5258, 5259, 5262, and 5263 are not for application.  See 38 C.F.R. § 4.71a. 

Under DC 5257, the diagnostic code under which the Veteran's right knee is currently rated, recurrent subluxation or lateral instability may be rated at 10 percent, 20 percent, or 30 percent, depending on whether it is slight, moderate, or severe.  The February 2009 VA examination report notes that on physical examination the Veteran had no instability of his right knee and that the Veteran himself reported no instability, but did report dislocation or subluxation.  Accordingly, the Veteran's right knee does not warrant a 10 percent rating under DC 5257.  See Id.   

Under DC 5260 when the leg has flexion limited to 45 degrees, a 10 percent rating is warranted, and flexion limited to 30 degrees warrants a 20 percent rating.  Id.  Under DC 5261 when the leg has extension limited to 10 degrees, a 10 percent rating is warranted, and extension limited to 15 degrees warrants a 20 percent rating.  Id.  The February 2009 VA examination report notes that the Veteran's right knee had extension to 0 degrees and flexion to at worst 120 degrees limited by pain.  Therefore, after February 1, 2008, the competent medical evidence of record clearly indicates that the Veteran's right knee did not have flexion limited to 45 degrees and thus a compensable rating for his left knee disability is not warranted under DC 5260; nor was extension limited to 10 degrees, and his right knee does not warrant a compensable rating under DC 5261.  See Id. 

The RO assigned the Veteran a 10 percent rating for his right knee in the April 2009 rating decision based on painful or limited motion of a major joint under DC 5003.  Thus despite the RO not changing the Veteran's diagnostic code for his right knee from DC 5299-5257 to DC 5003, it is clear that they assigned his current 10 percent rating under DC 5003, and therefore a separate rating under DC 5003 is not for application.  Under DC 5003, in the absence of limitation of motion, a 20 percent evaluation is assigned where X-ray evidence shows involvement of two or more major joints or 2 or more minor joint groups.  Because the Veteran's residuals of right knee meniscal tear affects only his right knee joint and not two or more major joints or 2 or more minor, a 20 percent rating under DC 5003 is not for application.  

The disabling effects of pain have been considered in evaluating the Veteran's service-connected right knee disability.  The effects have been taken into account in the assignment of the 20 percent rating from April 12, 2006 to February 1, 2008, and 10 percent rating after February 1, 2008, for his right knee disability.  The Veteran's claim for an increased rating for his musculoskeletal disability has been considered under all appropriate diagnostic codes.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  This has been accomplished as the Veteran is assigned a 10 percent disability rating for his right knee disability.  Moreover, although the Board is required to consider the effect of pain when making a rating determination, which has been done in this case, it is important to emphasize that the rating schedule does not provide a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

At no time during the pendency of this claim has the Veteran's residuals of right knee meniscal tear, met or nearly approximated the criteria for a rating in excess of 20 percent from April 12, 2006 to February 1, 2008, and in excess of 10 percent after February 1, 2008, and further staged ratings are not for application.  See Hart, 21 Vet. App. at 505. 

The Veteran may genuinely believe that the severity of his right knee disability warrants higher ratings.  He is certainly competent to report symptoms, such as knee pain, because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  And as a lay person, he has provided such guidance.  However, because he lacks any kind of medical expertise, he is not competent to report the degrees of motion he has in his knee or whether his knee has recurrent subluxation or lateral instability and his opinion is far outweighed by the detailed opinions provided by the VA medical professionals of record which show that manifestations supporting ratings in excess of 20 percent from April 12, 2006 to February 1, 2008, and in excess of 10 percent after February 1, 2008, are not warranted.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and ratings in excess of 20 percent for residuals of right knee meniscal tear from April 12, 2006 to February 1, 2008, and in excess of 10 percent after February 1, 2008, are not warranted.  See Gilbert, 1 Vet. App. at 53-56; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

An extraschedular evaluation, which involves a three step analysis, has been considered.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms such as instability, pain, arthritis, and decreased range of motion, are the symptoms included in the criteria found in the rating schedule for knee disabilities.  The schedular criteria are not inadequate for rating this Veteran's disabilities.  As a result the other two steps in the analysis of extra-schedular ratings need not be reached.  

Finally, an inferred claim for a total disability rating based on individual unemployabilty (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  However, the Veteran has not specifically claimed entitlement to a TDIU and the most recent VA examination of record indicates that the Veteran retired from his job with the Postal Service due to eligibility rather than disability and there is no evidence that his right knee disability had any effect on his employment.  Thus, TDIU has not been raised by the evidence of record.


ORDER

Entitlement to a rating in excess of 20 percent for residuals of right knee meniscal tear from April 12, 2006 to February 1, 2008, and in excess of 10 percent after February 1, 2008, is denied.  

REMAND

The Veteran seeks a rating in excess of 20 percent for a lumbar strain.  

VA's duty to assist a claimant includes providing an adequate medical examination when necessary to decide the claim.  38 C.F.R. § 3.159(c)(4). 

The last VA examination assessing the severity of his lumbar strain was in February 2009.  At this examination the examiner conducted range of motion testing for the Veteran's low back.  It was noted that the Veteran's lumbar spine has 0 to 60 degrees of flexion.  The examiner also noted that there was objective evidence of pain on active range of motion testing.  He noted further that there was objective evidence of pain following repetitive motion of the lumbar spine and that there was no additional limitations after three repetitions of range of motion.  Although the examiner noted that there was no additional limitations after three repetitions of motion, he did not indicate at what point the Veteran's pain begins during range of motion testing or otherwise how pain affects his lumbar spine functioning as required by DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Given that under the relevant diagnostic criteria the Veteran's claim for a higher rating for a lumbar strain disability can only be granted if his thoracolumbar spine manifests 30 degrees of forward flexion or less, the February 2009 VA examination is inadequate to evaluate the current severity of his lumbar strain.  Thus, a new VA medical examination is necessary to assess the current severity of the Veteran's service connected disability before the Board adjudicates his claim.  See 38 C.F.R. § 3.159(c)(4). 

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected lumbar strain.  All indicated tests should be conducted, and the examiner should report the Veteran's range of motion findings and note any pain, pain on use, weakness, incoordination, or excess fatigability of the thoracolumbar spine.  The examiner should also specify the point at which pain begins during the Veteran's range of motion testing.  

The claim folder must be made available to the examiner for review in conjunction with the examination.  A detailed rationale for any medical opinions offered must be provided.   

2.  Thereafter, the claim should then be readjudicated.  If the claim remains denied, the RO should issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, and allow an appropriate period of time for response. 



The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


